
	
		II
		110th CONGRESS
		1st Session
		S. 711
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2007
			Mr. Smith (for himself,
			 Mr. Dorgan, and Mr. Pryor) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To amend the Communications Act of 1934 to expand the
		  contribution base for universal service, establish a separate account within
		  the universal service fund to support the deployment of broadband service in
		  unserved areas of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Service for the 21st Century Act.
		2.FindingsThe Congress finds the following:
			(1)The preservation
			 and advancement of universal service is a fundamental goal of the
			 Communications Act of 1934 and the
			 Telecommunications Act of 1996.
			(2)Access throughout
			 the Nation to high-quality and advanced telecommunications and information
			 services is essential to secure the many benefits of our modern society.
			(3)As the Internet
			 becomes a critical element of any economic and social growth, universal service
			 should shift from sustaining voice grade infrastructure promoting the
			 development of efficient and advanced networks that can sustain advanced
			 communications services.
			(4)The current
			 structure established by the Federal Communications Commission has placed the
			 burden of universal service support on only a limited class of carriers,
			 causing inequities in the system, incentives to avoid contribution, and a
			 threat to the long term sustainability of the universal service fund.
			(5)Current fund
			 contributors are paying an increasing portion of their interstate and
			 international service revenue into the universal service fund.
			(6)Any fund
			 contribution system should be equitable, nondiscriminatory and competitively
			 neutral, and the funding mechanism must be sufficient to ensure affordable
			 communications services for all.
			3.Universal
			 Service fund contribution requirements
			(a)Inclusion of
			 Intrastate RevenuesSection 254(d) of the
			 Communications Act of 1934 (47 U.S.C.
			 254(d)) is amended—
				(1)by striking
			 Every and inserting Notwithstanding section 2(b) of this
			 Act, a;
				(2)by striking
			 interstate each place it appears; and
				(3)by adding at the
			 end Nothing in this subsection precludes a State from adopting rules or
			 regulations to preserve and advance universal service within that State as
			 permitted by section 2(b) and subsections (b) and (f) of this
			 section..
				(b)Universal
			 Service Proceeding
				(1)ProceedingThe
			 Federal Communications Commission shall initiate a proceeding, or take action
			 pursuant to any proceeding on universal service existing on the date of
			 enactment of this Act, to establish a permanent mechanism to support universal
			 service, that will preserve and enhance the long term financial stability of
			 universal service, and will promote the public interest.
				(2)CriteriaIn
			 establishing such a permanent mechanism, the Commission may include collection
			 methodologies such as total telecommunications revenues, the assignment of
			 telephone numbers and any successor identifier, connections (which could
			 include carriers with a retail connection to a customer), and any combination
			 thereof if the methodology—
					(A)promotes
			 competitive neutrality among providers and technologies;
					(B)to the greatest
			 extent possible ensures that all communications services that are capable of
			 supporting 2-way voice communications be included in the assessable base for
			 universal service support;
					(C)takes into
			 account the impact on low volume users, and proportionately assesses high
			 volume users, through a capacity analysis or some other means; and
					(D)ensures that a
			 carrier is not required to contribute more than once for the same transaction,
			 activity, or service.
					(3)Excluded
			 providersIf a provider of communications services that are
			 capable of supporting 2-way voice communications would not contribute under the
			 methodology established by the Commission, the Commission shall require such a
			 provider to contribute to universal service under an equitable alternative
			 methodology if exclusion of the provider from the contribution base would
			 jeopardize the preservation, enhancement, and long term sustainability of
			 universal service.
				(4)DeadlineThe
			 Commission shall complete the proceeding and issue a final rule not more than 6
			 months after the date of enactment of this Act.
				4.Intercarrier
			 Compensation
			(a)JurisdictionNotwithstanding
			 section 2(b) of the Communications Act of
			 1934 (47 U.S.C. 152(b)), the Federal Communications Commission shall
			 have exclusive jurisdiction to establish rates for inter-carrier compensation
			 payments and shall establish rules providing a comprehensive, unified system of
			 inter-carrier compensation, including compensation for the origination and
			 termination of intrastate telecommunications traffic.
			(b)CriteriaIn
			 establishing these rules, and in conjunction with its action in its universal
			 service proceeding under section 3, the Commission, in consultation with the
			 Federal-State Joint Board on Universal Service, shall—
				(1)ensure that the
			 costs associated with the provision of interstate and intrastate
			 telecommunications services are fully recoverable;
				(2)examine whether
			 sufficient requirements exist to ensure traffic contains necessary identifiers
			 for the purposes of inter-carrier compensation; and
				(3)to the greatest
			 extent possible, minimize opportunities for arbitrage.
				(c)Sufficient
			 SupportThe Commission should, to the greatest extent possible,
			 ensure that as a result of its universal service and inter-carrier compensation
			 proceedings, the aggregate amount of universal service support and
			 inter-carrier compensation provided to local exchange carriers with fewer than
			 2 percent of the Nation’s subscriber lines will be sufficient to meet the just
			 and reasonable costs of such local exchange carriers.
			(d)Negotiated
			 AgreementsNothing in this section precludes carriers from
			 negotiating their own inter-carrier compensation agreements.
			(e)DeadlineThe
			 Commission shall complete the pending Intercarrier Compensation proceeding in
			 Docket No. 01–92 and issue a final rule not more than 6 months after the date
			 of enactment of this Act.
			5.Establishment of
			 Broadband account within Universal Service fundPart I of title II of the
			 Communications Act of 1934 (47 U.S.C.
			 201 et seq.) is amended by inserting after section 254 the following:
			
				254A.Broadband for
				Unserved Areas Account
					(a)Account
				Established
						(1)In
				generalThere shall be, within the universal service fund
				established pursuant to section 254, a separate account to be known as the
				Broadband for Unserved Areas Account.
						(2)PurposeThe
				purpose of the account is to provide financial assistance for the deployment of
				broadband communications services to unserved areas throughout the United
				States.
						(b)Implementation
						(1)In
				generalThe Commission shall by rule establish—
							(A)guidelines for
				determining which areas may be considered to be unserved areas for purposes of
				this section;
							(B)criteria for
				determining which facilities-based providers of broadband communications
				service, and which projects, are eligible for support from the account;
							(C)procedural
				guidelines for awarding assistance from the account on a merit-based and
				competitive basis;
							(D)guidelines for
				application procedures, accounting and reporting requirements, and other
				appropriate fiscal controls for assistance made available from the account;
				and
							(E)a procedure for
				making funds in the account available among the several States on an equitable
				basis.
							(2)Study and
				annual reports on unserved areas
							(A)In
				generalWithin 6 months after the date of enactment of the
				Universal Service for the 21st Century Act, the Commission shall conduct a
				study to determine which areas of the United States may be considered to be
				unserved areas for purposes of this section. For purposes of the
				study and for purposes of the guidelines to be established under subsection
				(a)(1), the availability of broadband communications services by satellite in
				an area shall not preclude designation of that area as unserved if the
				Commission determines that subscribership to the service in that area is de
				minimis.
							(B)Annual
				updatesThe Commission shall update the study annually.
							(C)ReportThe
				Commission shall transmit a report to the Senate Committee on Commerce,
				Science, and Transportation and the House of Representatives Committee on
				Energy and Commerce setting forth the findings and conclusions of the
				Commission for the study and each update under this paragraph and making
				recommendations for an increase or decrease, if necessary, in the amounts
				credited to the account under this section.
							(3)State
				involvementThe Commission may delegate the distribution of
				funding under this section to States subject to Commission guidelines and
				approval by the Commission.
						(c)Limitations
						(1)Annual
				amountAmounts obligated or expended under subsection (c) for any
				fiscal year may not exceed $500,000,000.
						(2)Use of
				fundsTo the extent that amounts in the account are not obligated
				or expended for financial assistance under this section, they shall be used to
				support universal service under section 254.
						(3)Support limited
				to facilities-based single provider per unserved areaAssistance
				under this section may be provided only to—
							(A)facilities-based
				providers of broadband communications service; and
							(B)1 facility-based
				provider of broadband communications service in any unserved area.
							(d)Application
				With Sections 214, 254, and 410
						(1)Section
				214(e)Section 214(e) shall not
				apply to the Broadband for Unserved Areas Account.
						(2)Section
				254Section 254 shall be applied to the Broadband for Unserved
				Areas Account—
							(A)by
				disregarding—
								(i)subsections (a)
				and (e) thereof; and
								(ii)any other
				provision thereof determined by the Commission to be inappropriate or
				inapplicable to implementation of this section; and
								(B)by reconciling,
				to the maximum extent feasible and in accordance with guidelines prescribed by
				the Commission, the implementation of this section with the provisions of
				subsections (h) and (l) thereof.
							(3)Section
				410Section 410 shall not apply to the Broadband for Unserved
				Areas Account.
						(e)DefinitionsIn
				this section:
						(1)Broadband
							(A)In
				generalThe term broadband shall be defined by the
				Commission in accordance with the requirements of this paragraph.
							(B)Revision of
				initial definitionWithin 30 days after the date of enactment of
				the Universal Service for the 21st Century Act, the Commission shall revise its
				definition of broadband to require a data rate—
								(i)greater than the
				200 kilobits per second standard established in its Section 706 Report (14 FCC
				Rec. 2406); and
								(ii)consistent with
				data rates for broadband communications services generally available to the
				public on the date of enactment of that Act.
								(C)Annual review
				of definitionThe Commission shall review its definition of
				broadband no less frequently than once each year and revise that definition as
				appropriate.
							(2)Broadband
				communications service definedThe term broadband
				communications service means a high-speed communications capability that
				enables users to originate and receive high-quality voice, data, graphics, and
				video communications using any
				technology.
						.
		6.Implementation
			 of Section 254AThe Federal Communications Commission shall
			 complete a proceeding and issue a final rule to implement section 254A of the
			 Communications Act of 1934 not more
			 than 6 months after the date of enactment of this Act.
		
